Citation Nr: 0843285	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for residuals of thyroidectomy, to include whether 
the reduction from 100 percent to 30 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to May 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  This rating decision decreased the veteran's 
disability rating for residuals of a thyroidectomy from 100 
percent to 30 percent, effective May 1, 2006.

In February 2008, the veteran testified at a personal hearing 
before the undersigned.  A transcript of this hearing was 
prepared and associated with the claims file.


FINDING OF FACT

The residuals of the veteran's thyroidectomy were well-
controlled through medication; and, the evidence of record is 
against finding that the veteran experiences weight gain, 
muscular weakness, or mental disturbance as residuals of her 
thyroidectomy.


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
residuals of thyroidectomy from 100 percent to 30 percent was 
warranted by a preponderance of the evidence, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.344(c), 4.119, Diagnostic 
Code 7903 (2008).

2.  The criteria for assigning a disability rating in excess 
of 30 percent for residuals of thyroidectomy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.   § 4.119, 
Diagnostic Code 7903 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By a letter dated in March 2006, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would obtain any federal records and would 
make reasonable efforts to help her get any private records 
that she identified.   She was advised of the type(s) of 
evidence needed to substantiate her claim for a higher 
disability evaluation.  This letter also provided the veteran 
with appropriate notice of how disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  Although full VCCA- 
complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO in the May 2006 Statement of 
the Case and in Supplemental Statements of the Case from 
November 2006, April 2007, and November 2007.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The March 2006 letter notified the veteran that she must 
submit medical evidence that demonstrated a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for that particular disability.  The 
letter also informed her that she could submit evidence 
showing that her service-connected hypothyroidism (residuals 
of thyroidectomy) had increased in severity, that her 
disability rating would be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent, and advised her of the types of medical 
and lay evidence that she may submit, including statements 
from her doctor or other individuals who are able to describe 
the manner in which her disability has become worse.  There 
was no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
her service connected condition.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  Her statements demonstrate 
this awareness.  For example, at her February 2008 hearing, 
the veteran testified about the circumstances surrounding her 
recent retirement due to disability and how her 
hypothyroidism negative effected her typical daily 
activities.  The veteran also described her employment 
situation and daily activities to VA examiners, which is 
discussed in those reports.  Thus, as the Board finds the 
veteran had actual knowledge of this requirement, any failure 
to provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the veteran with several 
opportunities to undergo the necessary tests and evaluations 
required to establish a higher disability ratings at VA 
examinations in September 2005 and July 2007 and the veteran 
did so.  Given the nature of the veteran's claim and the fact 
that the RO scheduled her for examinations in connection with 
her claim that the veteran underwent, the Board finds that a 
reasonable person would have generally known about the 
requirements necessary to establish a higher rating.  The 
veteran's testimony also shows that she had knowledge of the 
essential criteria for evaluating her hypothyroidism.  
Therefore, the Board finds that any error in failure to 
provide notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria was identified.

Further, the veteran contends, in part, that the RO's actions 
in reducing her 100 percent evaluation to 30 percent were 
inappropriate.  According to 38 C.F.R. § 3.105(e), where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons for the reduction, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

By a November 2005 rating decision and letter, the veteran 
was informed at her last known address that VA proposed to 
reduce the evaluation of residuals of her thyroidectomy from 
100 percent to a 10 percent evaluation.  The notice letter 
informed that the veteran that she had a 60-day period in 
which to comment or submit additional evidence to be 
considered regarding this issue.  The veteran did not submit 
additional evidence and argument until after the February 
2006 rating decision reduced the veteran's disability 
evaluation from 100 percent to 30 percent.  The reduction was 
made effective from May 1, 2006.  Based on the actions noted 
above, the Board finds that VA's actions complied with the 
requirements of 38 C.F.R. § 3.105(e).

With respect to the duty to assist, VA medical center 
treatment records have been obtained, and the veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  The veteran was 
afforded multiple VA examinations for the purpose of 
determining the nature and severity of her service-connected 
residuals of thyroidectomy.  The Board therefore finds that 
VA has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Medical reports be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  The dates of the VA 
decisions granting a particular rating, not their effective 
dates, are used when determining how long a rating has been 
in effect.

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
to the 30 percent disability rating, which was assigned in an 
October 1985 rating decision and was increased to 100 percent 
in February 2002, because the 30 percent rating had been in 
effect for more than five years.  They do not apply to the 
100 percent rating, however, which was granted in a February 
2002 rating decision and reduced in a February 2006 rating 
decision.

Service connection for hyperthyroidism was initially granted 
by rating decision in March 1976.  A noncompensable rating 
was assigned effective May 8, 1975, and was increased to 60 
percent from October 1, 1975.  A November 1977 rating 
decision assigned a 100 percent disability rating from June 
27, 1977, following the veteran's thyroidectomy.  The 
November 1977 rating decision decreased the veteran's 
disability rating to 60 percent effective September 1, 1977.  
A June 1984 rating decision reduced the veteran's disability 
rating to 30 percent.  This reduction was affirmed by the 
Board in March 1986.  

In a February 2002 rating decision, the RO increased the 
veteran's disability rating for residuals of a thyroidectomy 
from 30 percent to 100 percent.  It was noted in the decision 
that the 100 percent evaluation was not permanent, and that 
review examination would be scheduled within the next five 
years.

When there is no diagnostic code specific to the disability 
for which the veteran is service-connected, the service- 
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  In the case 
at hand, the residuals of the veteran's thyroidectomy have 
been rated by analogy under Diagnostic Code 7903, 
Hypothyroidism.  

Hypothyroidism with symptoms of cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness is rated as 100 
percent disabling.  Hypothyroidism with muscular weakness, 
mental disturbance, and weight gain is assigned a 60 percent 
rating.  Hypothyroidism with fatigability, constipation, and 
mental sluggishness is rated as 30 percent disabling.  
Hypothyroidism with fatigability or requiring continuous 
medication for control is rating as 10 percent disabling.  38 
C.F.R. § 4.119, Diagnostic Code 7903 (2008).

The 100 percent disability rating assigned in the February 
2002 rating decision was based on medical evidence of 
muscular weakness of the right hand; mental problems reported 
as depression, sleepiness, fatigue, and weight gain; 
hypertension; night blindness; and Graves I ophthalmopathy.  
The veteran's multi-system symptomatology was found to most 
closely approximate the 100 percent rating criteria.  

In September 2005, the veteran underwent a VA examination so 
VA could assess the current severity of the residuals of her 
thyroidectomy.  The resulting examination report noted 
fatigability; headaches three to four times per year; changes 
in vision, including dry eyes and exophthalmos; carpal tunnel 
syndrome; excessive thirst and frequency of urination; and 
diabetes.  It was noted that the veteran reported that she 
had no cardiovascular or gastrointestinal symptoms.  The 
veteran reported having gained 95 pounds after the 
thyroidectomy.  There was no hypoparathyroidism, diabetic 
insipidus, Addison's disease, pluriglandular syndrome, 
evidence of malignant neoplasm, hyperparathyroidism, or 
kidney stones.  The disease was no longer active.  The was a 
scar approximately eight inches in length and approximately 
1/8 inch in width, but the scar was hardly visible.  The 
veteran was diagnosed as status post Graves' disease, 
operated, presently euthyroid.  


A December 2005 opinion from the veteran's VA physician noted 
that the veteran has had to remain on thyroid replacement 
medication to approximate an adequate thyroid level.  It was 
noted that the veteran reported having gained many pounds of 
weight since her thyroid surgery.  She continued to have 
exophthalmos related to Graves's disease.  The doctor noted 
that, while the veteran's diabetes is not a condition that 
occurred while she was on active duty, it was possible that 
the veteran's weight gain following the thyroid surgery 
contributed to developing diabetes.  The doctor noted that 
the veteran's condition has not changed, and she continues to 
require treatment.  

A February 2007 opinion from the veteran's VA physician 
states that the veteran's weight increase is related to her 
thyroidectomy and thyroid replacement.  The doctor stated the 
veteran's weight increase exacerbated diabetes, which is her 
other endocrine condition.  It was noted that the increased 
weight has made the veteran's lumbar disc disease and spinal 
stenosis worse.  Complications of her current condition were 
stated to be at least as likely as not a result of her 
service-connected disabilities.  

Another February 2007 VA medical record from the same 
physician notes that the veteran's weight gain, which is 
associated with thyroid replacement treatment, has made it 
difficult to control her diabetes and has made her back 
problem worse.  It was noted that the veteran has a phobia 
about needles and cannot consider taking insulin, and she did 
not want epidural nerve blocks.  

A May 2007 statement from one of the veteran's sisters 
attributes symptoms such as chronic pain in the back, feet, 
knee, and leg to her inability to lose weight.  Her chronic 
pain was said to have led to her depression and made her 
diabetes difficult to control.  The sister said that the 
veteran's medical problems started during the end of her 
military career when she was diagnosed with Graves's disease.  

A May 2007 co-worker's statement noted that the veteran has 
suffered back pain, headaches, depression, irritability, and 
numerous other chronic ailments, including diabetes, since 
the mid-1990s.  

A May 2007 letter from another one of the veteran's sisters 
opined that the veteran's thyroid condition contributed to 
her inability to lose weight.  She noted that diet and 
exercise did not help the veteran lose weight or treat her 
diabetes.  The veteran's sister described the veteran's 
depression and anxiety and noted that she has a health 
condition that doctors believe is related to her weight 
problem which requires spinal surgery.  

A June 2007 VA mental disorders examination report diagnosed 
depression and stated it was possible the depression was 
related to the veteran's Graves disease.  

A July 2007 VA thyroid examination report expressly noted 
that there were no residuals of thyroid disease on 
examination on physical examination.  The examiner diagnosed 
status post thyroidectomy because of Graves's disease and 
noted it was presently well-controlled with the proper 
medication.  The muscle spasms were determined to be muscle 
cramps that everyone has on and off.  The examiner diagnosed 
vascular headaches, migraine-type, and opined that they are 
not caused by or a result of the thyroidectomy.  The examiner 
also stated that, in view of the fact that the veteran is 
taking levothyroxine, specifically Synthroid, and that the 
thyroid stimulating hormone is within normal limits, the 
metabolism should be close to normal limits.  In this regard, 
he specifically stated that the veteran's symptoms of 
muscular weakness, weight gain, and mental disturbances were 
not caused or the result of her thyroidectomy.  

An August 2007 private consultation record opined that the 
veteran's migraine headaches are not due to her 
thyroidectomy.  This doctor reasoned that the veteran's 
thyroidectomy was in 1977 and she did not develop the 
headaches until six years ago.  Her headaches were stated to 
be caused by or a result of migraines.  The examiner noted 
that the veteran's claims file was not available for review.  

A September 2007 endocrinology consultation report diagnosed 
hypothyroidism, uncontrolled type 2 diabetes mellitus, 
diabetic nephropathy, and diabetic neuropathy.  The 
endocrinologist opined that the veteran's symptoms were not 
related to hypothyroidism because she is on adequate 
replacement with Synthroid.  The doctor noted that the 
veteran had other medical problems that would explain her 
symptoms.  The doctor concluded, considering the veteran's 
history of uncontrollable diabetes, as well as clinical 
findings and diagnostic studies, that the veteran's 
hypothyroid condition is less likely to be the cause of her 
current complaints of memory problem, fatigue, headaches, and 
muscle spasm.  The doctor found it more probable that these 
symptoms were related to her uncontrolled diabetes.

As noted above, the veteran's hypothyroidism is presently 
evaluated as 30 percent disabling.  The Board must therefore 
determine whether the medical evidence of record warrants a 
rating in excess of 30 percent.  As noted above, symptoms of 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance, bradycardia, and sleepiness 
warrant a 100 percent disability rating.  A 60 percent rating 
will be warranted if the veteran's muscular weakness, mental 
disturbance, and weight gain are determined to be linked to 
her thyroid condition.  

The main issue that factors into the determination of an 
appropriate disability rating is the veteran's weight gain.  
The December 2005 opinion from her VA physician states that 
the veteran's weight increase is related to thyroidectomy and 
thyroid replacement.  This opinion further links the 
veteran's weight gain to the development or exacerbation of 
diabetes, lumbar disc disease, and spinal stenosis.  No 
rationale was provided to justify linking the thyroidectomy 
and thyroid replacement with the veteran's weight gain.  
There is also no indication that the physician's opinion was 
based on a complete review of the claims file.  As such, the 
Board ascribes limited probative value to this potentially 
positive opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the credibility and weight to be attached to 
such opinions are within the province of the Board as 
adjudicators); see also Sklar v. Brown, 5 Vet. App. 140 
(1993) (the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion). 


Statements from the veteran's sisters and co-worker are not 
considered probative in determining whether the veteran's 
weight gain or any other symptom is related to her thyroid 
disability, as these individuals are laypeople who do not 
possess the specialized medical knowledge, training, or 
experience that would make them competent to provide evidence 
on questions of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The July 2007 VA examination report provided a very 
persuasive opinion that the veteran's symptoms of muscular 
weakness, weight gain, and mental disturbances were not the 
result of her thyroidectomy.  This opinion was based upon a 
complete review of the claims file as well as the rationale 
that the veteran's metabolism should be close to normal 
limits because she was taking Synthroid and her thyroid 
stimulating hormone was within normal limits.  The September 
2007 opinion from the endocrinologist similarly noted that 
the veteran's symptoms were not likely to be related to 
hypothyroidism because she was on Synthroid, and further 
explained that her symptoms were likely to be caused by other 
medical problems.  The Board finds these opinions to be the 
most probative of record, as they clearly explain the 
rationale for not finding a link between the veteran's weight 
gain, muscular weakness, and mental disturbances and her 
hypothyroidism.  Based on this evidence, the Board concludes 
that the veteran's weight gain is not related to her 
thyroidectomy.  

The Board notes that the positive etiology opinion from 
February 2007 linked the veteran's weight gain to her 
uncontrolled diabetes and her back problem.  Because the 
preponderance of the medical evidence of record does not 
support finding a link between the thyroidectomy and weight 
gain, the Board cannot accept the conclusion that there is a 
link between the veteran's thyroidectomy and her diabetes and 
back problem.  For the same reason, the July 2007 VA 
examination report could not link the veteran's depression, 
loss of memory, arthritis, and low back pain to her 
thyroidectomy.  Indeed, the Board's attention is drawn to the 
fact that the RO specifically considered the question of 
whether the veteran's diabetes mellitus is a result of her 
thyroidectomy, and that a rating decision denying secondary 
service connection for diabetes mellitus was most recently 
provided to the veteran in August 2008.

The June 2007 VA mental disorders examination report noted it 
was possible that the veteran's depression was related to her 
Graves disease.  The Court has held, however, that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The July 2007 VA examination report opined that the veteran's 
muscle spasms were muscle cramps and were not a residual of 
her thyroidectomy.  

The July 2007 report also opined that the veteran's migraines 
were not caused by or a result of the thyroidectomy.  An 
August 2007 private record opined that the veteran's 
migraines were not due to her thyroidectomy, as her 
thyroidectomy was in 1977 and she did not develop headaches 
until six years ago.  The September 2007 endocrinologist's 
report linked the veteran's headaches, as well as her memory 
problems, fatigue, and muscle spasms, to her uncontrolled 
diabetes.

The Board finds the July 2007 VA examination report, the 
August 2007 private consultation report, and the September 
2007 endocrinologist's consultation to be the most probative 
evidence in determining the symptoms that are residual to the 
veteran's thyroidectomy.  These opinions were all offered by 
doctors with the professional expertise necessary to opine on 
matters requiring medical knowledge.  See Espiritu, supra.  
Furthermore, these reports also explain the reasons behind 
why certain symptoms were not believed to be associated with 
the thyroidectomy.  None of the conflicting opinions of 
record offers a rationale for arriving at the opposite 
conclusion.  

Finally, this evidence supports the reduction in the 
veteran's disability rating from 100 percent to 30 percent, 
as it demonstrates that the veteran's condition was not as 
severe as it was previously determined to be.  Prior to the 
reduction, VA medical records and an examination report 
suggested that the veteran suffered from muscular weakness, 
depression, sleepiness, fatigue, weight gain, hypertension, 
night blindness, and Graves I ophthalmopathy as residuals of 
her thyroidectomy.  Subsequent medical evidence reflects that 
these symptoms are not due to the thyroidectomy.  Such 
findings clearly represent an improvement in the residuals of 
the veteran's thyroidectomy.  See 38 C.F.R. § 3.344(c).  The 
assignment of a 30 percent rating was proper.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7903.

The Board finds that the preponderance of the evidence is 
against finding that the veteran's weight gain, mental 
disturbance, muscular weakness, fatigability, diabetes, 
headaches, arthritis, and low back pain are residuals of her 
thyroidectomy.  The Board also finds that the evidence does 
not demonstrate that the veteran suffers from cold 
intolerance, cardiovascular involvement, and bradycardia.  
Therefore, the lack of current residuals indicates that a 
rating in excess of the current 30 percent is not warranted.

In denying the claim for a higher rating, f the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hypothyroidism is inadequate.  A comparison between 
the level of severity and symptomatology of the veteran's 
hypothyroidism with the established criteria found in the 
rating schedule for hypothyroidism shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for her 
hypothyroidism.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the hypothyroidism 
itself markedly impacted her ability to perform her job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for residuals of thyroidectomy, to include 
restoration of a 100 percent rating, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


